Proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Ardsley, dated August 8, 1983, which granted a variance for use of the subject premises as a veterinary hospital and boarding kennel for cats and dogs.
Determination confirmed and proceeding dismissed on the merits, with costs.
*382There was substantial evidence to support the findings and the determination of the Zoning Board of Appeals (see, Matter of Cowan v Kern, 41 NY2d 591, 598-599; Matter of Douglaston Civic Assn, v Klein, 67 AD2d 54, 61). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.